Lewis Daniels v. Dr. H. Gerthon Morgan & Dorothy Morgan



















IN THE

TENTH COURT OF APPEALS

                       



No. 10-02-133-CV



LEWIS DANIELS,

Appellant

v.



DR. H. GERTHON MORGAN

AND DOROTHY MORGAN,

Appellees

                                 



From the 13th District Court

Navarro County, Texas

Trial Court # 99-00-08622-CV

        ­                                                                                                         

MEMORANDUM OPINION

       ­                                                                                                          

Lewis Daniels filed suit against Dr. H. Gerthon Morgan and his wife Dorothy for personal injuries he sustained when he fell while moving a roll of carpet padding from the Morgans’ attic.  The trial court granted a summary judgment motion filed by the Morgans, and Daniels appealed.  

Daniels has now filed a motion to dismiss his appeal.  He states, “The Appellant and Appellee have resolved all pending issues in this matter and it is the request of the Appellant that the pending Appeal . . . be Dismissed.”  Daniels prays that costs be paid by the party incurring same.

Rule of Appellate Procedure 42.1(a)(2) pro­vides:

(a)  The appellate court may dispose of an appeal as follows:

(2) in accordance with a motion of appellant to dismiss the appeal or affirm the appealed judgment or order; but no other party may be prevented from seeking any relief to which it would otherwise be entitled.  

Tex. R. App. P.
 42.1(a)(2).

The dismissal motion filed by Daniels complies with the requirements of the appellate rules.  The Morgans have not filed a response.  Accordingly, this cause is dismissed with costs to be taxed against the party incurring same.





PER CURIAM



Before Chief Justice Davis,

Justice Vance, and

Justice Gray

Appeal dismissed

Opinion delivered and filed May 15, 2002

Do not publish

[CV06]